Title: To George Washington from John Jay, 13 November 1790
From: Jay, John
To: Washington, George



Dr Sir
Boston 13 Nov. 1790

the act “to regulate Trade and Intercourse with the Indian Tribes”, passed the last Session directs that the “Superintendants and Persons by them licensed, shall be governed in all things touching the sd Trade & Intercourse by such Rules and Regulations as the President shall prescribe &C.—I was lately asked whether any and what arrangements had been made in pursuance of this act? my answer was, that I had not heard, but was persuaded that every thing necessary either had been, or wd soon be done—as every licensed Trader must know what Rules & Regulations he is to obey & observe wd it [not] be amiss to publish them.
The Constitution gives power to the Congress “To coin money, regulate the value thereof, and of foreign coin—To provide for the Punishment of counterfeiting the Securities and current coin of the United States[”]—If the word current had been omitted, it might have been doubted whether the Congress could have punished the counterfeiting of foreign Coins—mexican Dollars have long been known in our public acts as current coin—The 55 Sect. of the Act “to provide more effectually for the Collection of the Duties” &ca enumerates a variety of foreign Coins which shall be recd for the Duties & Fees mentioned in it.
The late penal act (as it is generally called[)], provides punishment for counterfeiting Paper, but not Coin foreign or domestic—whether this omission was accidental or designed I am uninformed—It appears to me more expedient that this offence as it respects current coin, should be punished in a uniform

manner throughout the Nation, than be left to State Laws and State Courts.
The Constitution provides that “no State shall coin money, nor make any thing but Gold and Silver Coin a Tender in paymt of Debts[”]—must not this Gold and Silver Coin be such only, as shall be either struck, or made current by the Congress—At present I do not recollect any Act which designates unless perhaps by Implication what Coins shall be a legal Tender between Citizen & Citizen—It
The Congress have power to establish post Roads—this would be nugatory unless it implied a power either to repair these Roads themselves or compel others to do it—the former seems to be the more natural Construction possibly the Turnpike plan might gradually and usefully be introduced.
It sometimes appears to be adviseable that U.S. should have a Fortress near the Heads of the western waters perhaps at or not very distant from Fort Pit to secure the Communication between the western and atlantic Countries, and that the place be such as wd cover the erecting [of] vessells proper for the Navigation of the most important of those Waters—Should not West point or a better post if to be found on Hudsons River be kept up—an impregnable Harbour in the North & another in the South seem to me very desireable. Peace is the Time to prepare for Defence against Hostilities.
There is some reason to apprehend that Masts and Ship Timber will as cultivation advances become scarce, unless some Measures be taken to prevent their waste—or provide for the Preservation of a sufficient fund of both.
Being persuaded that we could undersell other Nations in salted provisions especially Beef, provided none but of the first Quality was exported, I am inclined to think the national govt shd attend to it—nay that the whole Business of inspecting all such of our Exports of every kind as may be thought to require Inspection shd be done under their exclusive authority in an uniform manner—where State inspection Laws are good they might be adopted—If the individual States inspect by different Rules, & some of them not at all, the article in Question will not go to market with such plain & decided Evidence of Quality, as to Confidence, especially as various Marks under various State Laws multiply the Means of Fraud and Imposition. if only the

best commodities in their kind were exported, we shd gain in name & price what we might lose at first by Diminution of Quantity.
I think It is probable that this Letter will find you at Ph[iladelphi]a—if not I presume it will be forwarded by Some of your Family, but how or by whom is uncertain.
much Content and good Humour is observable in these States the Acts of Congress are as well relished & observed as would have been expected—the assumption gives general Satisfaction here—The Deviation from Contract respecting Interest, is censured by some they say, and not without Reason that the application of Surplus Revenue to the purchase of Stock shews that the measure did not result from Necessity.
Be pleased to present my respectful Compts to Mrs Washington. With the most perfect Respect Esteem & Attachmt I have the Honor to be Dr Sir Your obliged & obt Servt.
